            Case 1:19-cv-01945-ABJ Document 26 Filed 01/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


THE MEYER GROUP, LTD.,                       )
                                             )
       Plaintiff,                            )       Case No. 19-cv-1945
                                             )
       v.                                    )
                                             )       JURY TRIAL DEMANDED
JAMES M. RAYBORN et al.,                     )
                                             )
       Defendants.                           )
                                             )


                     JOINT MOTION TO AMEND SCHEDULING ORDER

       Pursuant to Rule 6 and 16 of the Federal Rules of Civil Procedure, Plaintiff The Meyer

Group, Ltd. And Defendants James M. Rayborn and Broad Street Realty, LLC (the “parties”), by

and through undersigned counsel, respectfully request a modification of the November 9, 2020

Scheduling Order (ECF No. 24), and state as follows:

   (1) The current Scheduling Order requires the parties to join additional parties and amend

       pleadings by January 20, 2021; complete written discovery by February 1, 2021; complete

       all other discovery by March 15, 2021; serve expert reports by April 5, 2021; serve rebuttal

       reports by April 26, 2021; and complete expert depositions by May 10, 2021. A post-

       discovery status conference is scheduled for March 16, 2021.

   (2) The parties respectfully request that the Court extend the above-referenced deadlines days

       as follows:

        Deadline to complete written discovery                               March 18, 2021

        Deadline to join additional parties and amend pleadings              April 1, 2021

        Deadline to complete all other discovery                             April 29, 2021




                                                 1
         Case 1:19-cv-01945-ABJ Document 26 Filed 01/21/21 Page 2 of 3




        Deadline to serve expert reports                                    May 20, 2021

        Deadline to serve rebuttal reports                                  June 10, 2021

        Deadline to complete expert depositions                             June 24, 2021



   (3) The parties further request that the Court stay the status conference originally scheduled

       for March 16, 2021 until after the completion of discovery.

   (4) Good cause exists to extend the above-referenced deadlines in order to allow the parties to

       exchange additional document discovery before participating in mediation and amending

       pleadings. This is the first such request for an extension.



Dated: January 21, 2021                      AEGIS LAW GROUP LLP

                                      By:    /s/ Serine Consolino
                                             Serine R. Consolino (D.C. Bar No. 1033847)
                                             801 Pennsylvania Ave., N.W.
                                             Suite 740
                                             Washington, D.C. 20004
                                             Tel: (202) 737-3500
                                             Fax: (202) 737-3330
                                             sconsolino@aegislawgroup.com

                                             Counsel for Plaintiff

                                             CLARK LAW GROUP, PLLC

                                             /s/ Denise M. Clark
                                             Denise M. Clark (D.C. Bar No. 420480)
                                             Jeremy Greenberg (D.C. Bar No. 1024226)
                                             1100 Connecticut Ave., Suite 920
                                             Washington, D.C. 20036
                                             Telephone: (202) 293-0015
                                             dmclark@benefitcounsel.com
                                             jgreenberg@benefitcounsel.com

                                             Counsel for Defendant James Rayborn




                                                 2
         Case 1:19-cv-01945-ABJ Document 26 Filed 01/21/21 Page 3 of 3




                                            SHULMAN, ROGERS, GANDAL,
                                            PORDY & ECKER, P.A.

                                            /s/ Lane Hornfeck
                                            Lane Hornfeck, Bar No. (D.C. Bar No. 474800)

                                            12505 Park Potomac Avenue
                                            Sixth Floor
                                            Potomac, Maryland 20854
                                            Tel: (301) 230-5200
                                            Fax: (301) 230-2891
                                            lhornfeck@shulmanrogers.com

                                            Counsel for Defendant Broad Street Realty, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2021, the foregoing document was filed electronically
with the Clerk of Court, to be served by operation of the Court’s electronic notification system
upon all counsel of record.


                                            /s/ Serine Consolino
                                            Serine Consolino




                                               3
